



AMENDMENT NO. 3 TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
ARC DOCUMENT SOLUTIONS, INC. (“ARC”) and RAHUL ROY (“Executive”) agree to enter
into this AMENDMENT NO. 3 TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
(“Amendment No. 3”) effective as of April 4, 2020 (“Effective Date”).
RECITALS
WHEREAS, ARC and Executive entered into an Employment Agreement, dated May 1,
2014, as amended and restated as of June 9, 2015 and amended as of May 9, 2016
(collectively, the “Executive Agreement”). All capitalized terms in this
Amendment No. 3 not otherwise defined herein shall have the meanings ascribed to
them in the Executive Agreement.

WHEREAS, the parties now wish to amend certain terms of the Executive Agreement
as of the Effective Date.
Now, therefore, in consideration of the promises, covenants and agreements set
forth in this Amendment No. 3, the parties agree as follows:
1.
COMPENSATION.

A new Subsection 1(a) is added to Section 1 set forth in Appendix B of the
Executive Agreement as follows:
“1(a)    Executive agrees that the amount of base salary payable to Executive
pursuant to Section 1 shall be voluntarily reduced by thirty-five percent (35%)
(“Base Salary Reduction”) effective as of the Effective Date for a period not
exceeding three months thereafter (the “Effective Period”). Notwithstanding
anything to the contrary contained in this subsection, if Executive’s employment
with ARC is terminated by ARC without Cause or by Executive for Good Reason
during the Effective Period, any severance benefits payment to Executive under
the Executive Agreement shall be calculated based on the amount of Base Salary
set forth in Section 1, without taking into account the Base Salary Reduction.”
Except as specifically set forth in this Amendment No. 3, the Executive
Agreement remains in full force and effect without modification.
IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 3 as of the
date first hereinabove set forth.
ARC DOCUMENT SOLUTIONS, INC. 

 
By:                                                           
    Kumarakulasingam Suriyakumar


Title: President and Chief Executive Officer
EXECUTIVE 


By:______________________________
Rahul Roy







1

